Citation Nr: 0704707	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  04-22 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for thoracolumbar strain with disc bulge at T-5, T-6.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1997 to March 
2000.  This case comes to the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision which granted 
service connection for "lumbar strain" with a disability 
rating of 10 percent effective from the date of the veteran's 
claim, March 2000.  The veteran appealed the rating decision 
and stated in her notice of disagreement dated October 2002 
that her back disability did not concern the lumbar spine but 
rather concerned the thoracic spine.  The veteran also 
claimed that her initial back disability rating should be 
increased from 10 percent and a statement of the case issued 
in March 2004 correctly stated the issue as regarding her 
thoracic spine and continued the disallowance of a disability 
rating in excess of 10 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran underwent a VA examination in June 2001.  She 
testified at a Travel Board hearing before the undersigned 
judge in December 2006 that she felt this examination was 
inadequate and that her condition had worsened.  In March 
2006, the veteran had been scheduled for a second VA 
examination of her back disability; however, the veteran 
failed to report for this examination.  She testified that 
she was unable to make the appointment and a notation in the 
claims file indicates that she called to notify the RO that 
she would not be able to make the appointment as scheduled.  
A new VA examination of the veteran's thoracolumbar spine 
must be obtained prior to adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran VA neurological 
and orthopedic examinations, to determine 
the current nature and severity of the 
service-connected thoracolumbar 
disability.  The entire claims file, to 
include a complete copy of this REMAND, 
should be made available to the examiners 
for review in conjunction with the 
examination.  

The neurological examiner should identify 
all current neurological symptoms 
associated with the veteran's 
thoracolumbar spine disability.  The 
examiner should specify the nerves 
involved, note whether there is 
associated atrophy, or weakness, and 
express an opinion as to the severity of 
the disability for each nerve involved.  
The examiner should comment upon the 
existence, and frequency, of any 
incapacitating episodes due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician.

The orthopedic examiner should 
specifically report the ranges of motion 
of the thoracolumbar spine, or whether 
any segment of the spine is ankylosed.  
The examiner should address whether or 
not the veteran has pain, pain on use, 
weakness, incoordination, or excess 
fatigability of the thoracolumbar spine.  
If feasible, the examiner should portray 
any additional functional limitation of 
the thoracolumbar spine in terms of 
degrees of additional loss of motion.  If 
not feasible, this should be stated for 
the record together with the rationale.  
If the veteran does not have pain or any 
of the other factors, that fact should be 
noted in the file.

2.  Thereafter, readjudicate the claim on 
appeal (using both the old and new 
regulations regarding the disability 
rating of the thoracolumbar spine) and if 
it remains denied, issue the veteran a 
supplemental statement of the case and 
allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

